EXHIBIT 10.9



TERM NOTE


February 3, 2016


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION or its registered assigns (the
“Lender”), in accordance with the terms and conditions of the Credit Agreement
(as hereinafter defined), the principal amount of each Term Loan from time to
time made by the Lender to the Borrower under that certain Credit Agreement (as
amended, restated, extended, supplemented, increased or otherwise modified in
writing from time to time, the “Credit Agreement”), dated as of February 3, 2016
by and among the Borrower, the Guarantors party thereto, the Lenders identified
therein, Bank of America, N.A., as Administrative Agent, a Swing Line Lender and
a L/C Issuer and KeyBank, National Association, as a Swing Line Lender and a L/C
Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Term Loan was denominated and in Same Day Funds at the Administrative Agent’s
Office for such currency. If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Credit Agreement.


This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note, upon written
notice to the Borrower, may be declared to be, immediately due and payable all
as provided in the Credit Agreement. Term Loans made by the Lender may be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.


Except as otherwise provided for in the Credit Agreement, the Borrower, for
itself, its successors and assigns, hereby waives diligence, presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Term Note.



--------------------------------------------------------------------------------



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.




GRIFFIN-AMERICAN HEALTHCARE
REIT III HOLDINGS, LP


By:    Griffin-American Healthcare REIT III, Inc.,
its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Title:
Chief Executive Officer




